United States Court of Appeals
                                                                           Fifth Circuit
                                                                          F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                          September 3, 2004
                           FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                             Clerk


                                 No. 04-30200
                               Summary Calendar



     ROBERT CRAIG; CLARENCE E. SCOTTSVILLE;
     BOBBIE J. MCFARLAND,

                                                  Plaintiffs-Appellees,

                                     versus

     GRANT PARISH POLICE JURY; W. C. HOLLOWAY,
     Individually and as a Member of the Grant Parish Police
     Jury; JULIUS FRED SCOTT, Individually and as a Member
     of the Grant Parish Police Jury; MICHAEL L. BROWN,
     Individually and as a Member of the Grant Parish Police
     Jury; DONNIE BROWN, Individually and as a Member
     of the Grant Parish Police Jury; MARVIN DELONG,
     Individually and as a Member of the Grant Parish Police
     Jury; BOBBY JOE CHELETTE, Individually and as a
     Member of the Grant Parish Police Jury; MELVIN E. GENE
     ALLEN, Individually and as a Member of the Grant Parish
     Police Jury,

                                                  Defendants-Appellants.


                Appeal from the United States District Court for
                         the Western District of Texas
                            (USDC No. 03-CV-147)
        _______________________________________________________


Before REAVLEY, BENAVIDES and CLEMENT, Circuit Judges.
PER CURIAM:*

      The members of the Grant Parish Police Jury appeal the denial of their

12(b)(6) motion, urging their immunity. We affirm for these reasons:

      1.    The pleading does not allege action necessarily legislative in nature, as

            the district judge explained.

      2.    The pleading alleges an uncompensated taking without notice to benefit

            someone other than for a public purpose.

AFFIRMED.




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
                                            2